         Case 1:20-cv-01947-JPO Document 66 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCISCO JAVIER ESCALANTE RAMIREZ and
VICTOR MANUEL QUINO SALVADOR,
on behalf of themselves, FLSA Collective Plaintiffs,
and the Class,
               Plaintiffs,                               Case No.: 1:20-cv-01947-JPO


                                                         RULE 68 JUDGMENT
                     v.

PIZZA PETE’S LLC
      d/b/a PIZZA PETE’S,
PFKM CO LLC
      d/b/a BRAVO PIZZA,
12 APOSTLES LLC
      d/b/a BRAVO PIZZA,
MFKA ENTERPRISES INC
      d/b/a BRAVO PIZZA,
BEK 1 LLC
      d/b/a BRAVO PIZZA,
HASHEM MELECH INC
      d/b/a BRAVO PIZZA,
LFL ENTERPRISES INC
      d/b/a BRAVO PIZZA,
ASFJ ENTERPRISES INC
      d/b/a BRAVO KOSHER PIZZA,
18 PIZZA LLC
      d/b/a BRAVO KOSHER PIZZA,
JASK ENTERPRISES INC.
      d/b/a FRANKIE BOY’S PIZZA,
FRANK LIBRETTA, MICHAEL LIBRETTA,
TANIA FELLUS, and KENNETH FELLUS,
              Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

FRANK LIBRETTA and PIZZA PETE’S LLC d/b/a PIZZA PETE’S (collectively, “Pizza Pete’s

Defendants”) having offered to allow Plaintiff FRANCISCO JAVIER ESCALANTE RAMIREZ

(“Plaintiff Ramirez”) to take a judgment against them, in the sum of Forty-Nine Thousand Five
         Case 1:20-cv-01947-JPO Document 66 Filed 08/04/21 Page 2 of 2




Hundred Dollars and No Cents ($49,500.00), in accordance with the terms and conditions of Pizza

Pete’s Defendants’ Rule 68 Offer dated August 1, 2021 and filed as Exhibit A to Docket Number

64;

       WHEREAS, on August 3, 2021, Plaintiff Ramirez’s attorney having confirmed Plaintiff

Ramirez’s acceptance of Pizza Pete’s Defendants’ Offer of Judgment (Dkt. No. 64);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff FRANCISCO JAVIER ESCALANTE RAMIREZ, in the sum of Forty-Nine Thousand

Five Hundred Dollars and No Cents ($49,500.00), in accordance with the terms and conditions of

Pizza Pete’s Defendants’ Rule 68 Offer dated August 1, 2021 and filed as Exhibit A to Docket

Number 64.



SO ORDERED:

Dated: August 4, 2021                              ___________________________________
       New York, New York                                U.S.D.J.
